Citation Nr: 0125059	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  94-01 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a disorder 
manifested by chronic infections.

2. Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran had active service from September 1943 to January 
1946. 

This appeal arises from a December 1992 rating decision in 
which the RO denied service connection for chronic 
infections, a heart disorder, and dysentery.  In June 1995, 
the veteran was accorded a hearing in Washington, D.C. before 
the undersigned member of the Board of Veteran's Appeals 
(Board).  In December 1995, the Board remanded the case to 
the RO.  In a February 1998 decision, the Board affirmed the 
denial of service connection for a disorder manifested by 
chronic infections, a heart disorder, and dysentery.  In 
March 1999, representatives of the Secretary of VA and the 
veteran submitted a joint motion to the U.S. Court of Appeals 
for Veterans Claims (Court) to remand the claims of service 
connection for a disorder manifested by chronic infections 
and a heart disorder to the Board, and to affirm the denial 
of service connection for dysentery.  In an Order issued in 
March 1999, the Court remanded the claims of service 
connection for a disorder manifested by chronic infections 
and a heart disorder to the Board, and affirmed the denial of 
service connection for dysentery.  The Board remanded these 
claims in April 2000 for further development. 


FINDINGS OF FACT

1. The preponderance of the evidence demonstrates that the 
veteran's chronic infections are related to service.

2. The preponderance of the evidence demonstrates that the 
veteran's heart disorder is related to service.


CONCLUSIONS OF LAW

1. The veteran's chronic infections resulted from his service 
on active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

2. The veteran's heart disorder resulted from his service on 
active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As to the requirements of the Veterans Claims Assistance Act 
of 2000 (hereinafter, "VCAA"), by virtue of the rating 
decision and Statement of the Case, the veteran and his 
representative were given notice of the information and 
medical evidence necessary to substantiate his claims.  The 
veteran was also afforded a hearing conducted before the 
undersigned member of the Board dated June 1995.  The RO has 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Further, the veteran's service 
medical records were obtained and associated with the claims 
folder, and such records appear to be intact.  Thus, under 
the circumstances in this case, VA has satisfied its duties 
to notify and assist the veteran as to his claims.  
Therefore, and in light of the favorable decisions below, 
further development and further expending of VA's resources 
is not warranted.  See 38 U.S.C. §§ 5103, 5103A, 5107 (West 
Supp. 2001).


The veteran and his representative contend that service 
connection is warranted for chronic infections and a heart 
condition.  Specifically, in a June 1992 statement, the 

veteran asserted that, during service in New Guinea, he was 
treated for "jungle rot". This condition subsequently 
resolved, but when he was transferred to the Philippines, he 
reported that he contracted malaria with yellow jaundice, and 
was hospitalized for 30 days.  He indicated that he had 
chronic infections thereafter.  He developed catarrhal 
infections, severe earaches, allergies, and pneumonia.  He 
now contends that these chronic infections also caused his 
heart condition.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection for certain 
conditions may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such a 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the veteran's service medical records 
are missing, and possibly destroyed.  Although efforts have 
been made by VA to obtain the veteran's complete service 
medical records, the National Personnel Records Center 
(NPRC), in response to VA requests, reported that the records 
may have been destroyed in the 1973 NPRC fire.  NPRC could 
not confirm the existence of such records; only the fact that 
if they had been stored at the Records Center, they would 
have been stored in an area damaged by the fire.  The Board 
realizes in cases such as these, VA has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of this veteran's claim was undertaken with this duty in 
mind.  The Board notes that a Surgeon General's record is in 
the veteran's claims folder, which indicates that the veteran 
was hospitalized for 19 days in April 1945 with infectious 
hepatitis (catarrhal jaundice).  Further, there are some 
morning reports of record which indicate that the veteran was 
hospitalized while in service, but do not indicate what the 
veteran was hospitalized for.

The veteran has presented numerous outpatient and inpatient 
treatment records, dating from 1991 to the present time, 
detailing his numerous treatments for chronic infections and 
heart problems.  The veteran has also submitted several 
statements from friends and relatives which indicate that the 
veteran was very athletic before going into the military, 
became sick while in the military, and seemed to be in poorer 
health after he left.

A letter from John R. Banks, D.O., dated September 1992, 
indicates that to the best of his recollection, the veteran 
was a long standing patient of his that suffered from 
frequent upper respiratory infections with accompanying ear 
infections.

A letter is of record from John J. Janick, M.D., P.A., dated 
November 1994, which indicates that he believes that the 
infections that the veteran suffered from while in service 
caused his cardiomyopathy.

A letter dated March 1995 is of record from one of the 
veteran's physicians, Joel D. Greenberg, M.D.  In that 
letter, written to the veteran, the doctor indicates that the 
veteran has an idiopathic dilated cardiomyopathy that is of 
uncertain etiology.  The examiner indicated that this may or 
may not be related to the veteran's past chronic infections, 
but the doctor noted that routinely these type of infections 
do not cause a dilated cardiomyopathy.  The dilated myopathy 
may be idiopathic in nature (totally unexplained), related to 
the veteran's long-term hypertension, or related to a chronic 
and/or recurrent viral process (echo and Coxsackie virus in 
particular).  The doctor indicated, however, that he could 
not be certain of this, and did not feel he could ever 
definitively state the cause of the veteran's dilated 
myopathy.  The doctor indicated that it was not unreasonable 
to say that recurring viral infections may have a role, 
however to definitively state that this is the cause would 
likewise be grossly overstating the point, as multiple other 
factors, particularly his chronic hypertension, were 
contributory.  The doctor concluded that he was uncertain as 
to the causation of the veteran's myopathy, and felt it may 
or may not be related to the veteran's chronic and recurrent 
infectious process. 

At a hearing, dated June 1995, the veteran testified to, 
among other things, the numerous infections he had suffered 
from while in service and prior to service.

The veteran received a VA examination in May 1996.  The 
report of that examination indicates that the veteran 
reported his prior history of hepatitis, malaria, and a tooth 
infection while in service, and indicated that since that 
time he has had frequent respiratory infections and frequent 
flu symptoms.  He indicated that any draft causes earaches, 
and that his left upper central incisor had recently begun 
hurting again.

Upon examination, the veteran's ear nose and throat were not 
found to be remarkable.  His lungs were clear to 
auscultation.  His heart was not enlarged to percussion, and 
was regular.  There was a grade II/IV early systolic apical 
murmur increscendo.  The liver was 1-2 fingers down along the 
right costal margin and 2-3 fingers down in the midline.  It 
was mildly tender along the costal margin, otherwise, the 
abdomen was unremarkable.

The veteran's blood pressure was 160/94; pulse was 90 and 
regular; respiration was 20.  The examiner noted a previous 
chest X-ray dated March 1996 which reported new moderate 
enlargement of the cardiac silhouette consistent with 
cardiomegaly; associated with left ventricular enlargement.  
The aorta was elongated and tortuous.  The cardiomegaly was 
new since the last X-ray of 1991.  Lungs were clear on X-ray, 
and there were no osteophytes of the thoracic spine.  For 
diagnoses, the examiner proposed to rule out chronic 
hepatitis and respiratory infections, recurrent by history.  
The examiner found the veteran to have toxic cardiomyopathy 
by history attributable to hepatitis and respiratory 
infections, diverticulosis by history, and a peptic ulcer by 
history.  The examiner commented that a toxic cardiomyopathy 
results from a chronic infection not a recurrent infection.  
The examiner noted that the veteran's resistance might be 
inadequate, but that this would not result in a toxic 
cardiomyopathy.  A chronic hepatitis or diverticulitis might 
do this, and the veteran's liver was down and mildly tender, 
but the examiner felt this could also be due to a mild right-
sided heart failure, although the examiner found nothing to 
support this.

Also of record is a letter dated July 1996, from Robert B. 
Garrett, M.D..  Dr. Garrett reported that he was told that 
the veteran, prior to his entrance in the armed forces, was 
an athlete in superior physical condition and had numerous 
athletic pursuits.  During his service he became ill, being 
hospitalized for approximately one month with infectious 
hepatitis and experienced a number of other bothersome 
infections, which included multiple tooth infections, 
multiple ear infections, and dysentery.  Subsequent to his 
discharge, the veteran reported that he was not able to 
resume his previous level of functioning, including athletic 
activity, although he was able to hold a job as a car 
salesman.  The veteran missed promotions due to his inability 
to display the necessary vigor required for long hours on the 
job.

The doctor noted that, approximately five or six years prior, 
the veteran's cardiac condition became evident, namely being 
a slightly dilated cardiomyopathy with normal coronary 
arteries.  The doctor noted that the veteran had required 
numerous physician visits for adjustment of medication.  The 
veteran at that time was on medication but required frequent 
and continuing medical care.  The doctor noted that the 
veteran was physically disabled from his heart disease.  

The doctor noted that he believed that there was a likely 
relationship between the veteran's cardiomyopathy and his 
years in service.  The doctor noted that the veteran's 
clinical course was fully compatible with having contracted a 
viral cardiomyopathy at some time during his military 
service.  The examiner noted that there was no evidence that 
he had seen from the veteran's medical records that would 
provide definitive contradictory proof to this notion.  The 
doctor indicated that it was the veteran's failure to regain 
his previous level of functioning and the likelihood that his 
cardiomyopathy was contracted during his military service 
that suggested that the veteran was entitled to service 
connection.

Another letter from Dr. Janick dated July 1996 indicates 
again that it is his opinion that the infections from which 
the veteran suffered while in service caused his 
cardiomyopathy.

A medical record from Donna M. Jamieson, M.D., dated July 
1997, indicates that there is no way she is aware of that it 
can be proven that the veteran's otitis media and nasal 
congestion were due to his exposure to fumes in service, 
however, she felt historically that they seemed to be 
related.  She also indicated that she believed that the 
veteran had a component of vasomotor rhinitis.

The transcript of a telephone deposition of  Dr. Janick, 
dated September 1999, is also of record.  In that deposition, 
the doctor indicated that, from what the veteran told him, he 
concluded that the veteran had malaria in service.  The 
doctor indicated that the chronic infections that the veteran 
suffered from included bronchitis, upper respiratory tract 
infections, otitis media, and allergies.  The doctor noted 
that these repeated infections had reduced the veteran's 
immunity, such that he was not able to keep away infections.  
The doctor further indicated that the veteran's current 
diagnosis of a heart condition was related to his chronic 
infections.  The doctor indicated that the veteran suffered 
from cardiomyopathy with associated congestive heart failure, 
which meant that the veteran had a ventricle that could not 
pump blood under the normal pressure it takes to supply blood 
to the rest of his body, so his body was lacking in oxygen, 
which creates a number of side problems, the biggest being 
episodes of congestive heart failure, which have nearly 
killed him twice.

The doctor indicated that it was his understanding that the 
veteran suffered from hepatitis, malaria, and tooth 
infections while he was in service, that he was in top 
physical condition while in service, and after his discharge, 
he was not able to do the things he was able to do before 
service.  The doctor stated that this indicated to him that 
the veteran's immunity became deficient while in service.  
The doctor indicated that he believed that the otitis media 
infection that the veteran suffered from in the winter of 
1946 was related to the infections the veteran suffered while 
in the military, and is a catarrhal infection.  The doctor 
indicated that he had deduced what the veteran suffered from 
while in service by listening to his descriptions of the 
symptoms he suffered from at the time.  The doctor agreed 
that a history of having such problems in service and then a 
lifetime of getting regular infections was consistent.  The 
doctor indicated that the veteran suffers from infections 
every two to three weeks, and has respiratory infections at 
least once a month.  The doctor indicated, that, under his 
care, the veteran's infection had become less intense.  The 
doctor indicated that the veteran was not able to fight off 
infections on his own.  The examiner indicated that he felt a 
VA doctor's opinion from a May 1996 VA examination was 
incorrect.  The doctor indicated that the veteran's 
cardiomyopathy led to congestive heart failure.  After 
reviewing the veteran's medical history, the doctor indicated 
that he was confident that the veteran's heart condition was 
an infectious disease-produced cardiomyopathy.  The doctor 
again indicated that he was able to relate the veteran's 
cardiomyopathy to his experiences in the service.

Another letter is of record from Dr. Janick dated June 2000.  
In that letter, Dr. Janick indicates that the veteran became 
his patient in January 1989, and he has treated the veteran 
for the chronic illnesses of ear infections, hypertension, 
diabetes, osteoporosis, mitral valve prolapse, and arthritis.  
Dr. Janick noted that the veteran had diagnoses of chest 
pain, hypertension, congestive heart failure, mitral valve 
prolapse, osteoporosis, diabetes since December 1996, and 
vascular and venous insufficiency secondary to diabetes with 
ischemic changes of the heart.  He noted the veteran's past 
medical history to include fatigue, syncope, positive 
melanoma/lymphoma, ear infection, sinusitis, bronchitis, 
upper respiratory tract infection, shortness of breath, 
malaria, and dysentery.  The doctor indicated that it was his 
professional medical opinion that there was a significant 
relationship between the veteran's cardiomyopathy, and his 
active service.  The doctor indicated that the veteran's 
clinical course was fully and completely compatible with 
having contracted a viral cardiomyopathy at some time during 
service.

The doctor further indicated that the veteran never regained 
his stamina or previous level of functioning, and the 
likelihood that his cardiomyopathy was contracted during his 
service suggests that the veteran is entitled to service 
connection.

Another letter is of record from Dr. Janick, dated August 
2000.  At that time, the doctor noted that the veteran had 
been a patient of his since January 1989, when he initially 
presented to his office with complaints of feelings of 
lightheadedness, and fluid in both ears.  The doctor noted 
that since that time, the veteran had been treated for ear 
infections, hypertension, diabetes, osteoporosis, mitral 
valve prolapse, and arthritis, with diagnoses of chest pain, 
hypertension, congestive heart failure, circulation, mitral 
valve prolapse, osteoporosis, and diabetes.  He noted the 
veteran's past medical history to include fatigue, syncope, 
positive melanoma/lymphoma, ear infection, sinusitis, 
bronchitis, upper respiratory tract infection, shortness of 
breath, malaria, and dysentery.  The doctor noted that the 
veteran suffered from cardiomyopathy, and that it was his 
professional medical opinion that there was a strong 
relationship between the veteran's cardiomyopathy and his 
years in the armed forces.  The examiner noted that there was 
no evidence that he had seen from the veteran's medical 
records that would provide definitive contradictory proof to 
this notion.  The doctor indicated that it was on the basis 
of the veteran's failure to regain his previous level of 
functioning and the likelihood that his cardiomyopathy was 
contracted during his military service that suggested that 
the veteran was entitled to service connection.  The doctor 
noted that the veteran's diagnosis of chronic infections 
currently manifests in the form of ear aches, severe pain, 
fevers, cold symptoms, flu symptoms, fatigue, cough, and 
pneumonia.  He noted that the veteran also suffered from 
chronic ear infections, sinuses, and influenza.  The doctor 
also submitted several documents indicating the treatment the 
veteran had undergone in the past for his heart condition.

The veteran was given a VA examination in September 2000. The 
examiner noted that the veteran's history as pertains to 
infectious disease revealed that while
stationed in New Guinea during WWII he apparently did suffer 
an infected tooth which resulted in root canal work.  He was 
also found to have infectious hepatitis with jaundice and 
also was treated for malaria.  Unfortunately, his original 
military records were not available, and most of the things 
were documented through letters from various friends and 
relatives over the years.  The veteran's history reveals that 
prior to his service and during his initial service 
activities he was very athletic, and unfortunately, following 
his discharge from the service he was never able again to 
participate in athletics due to his continued run down 
condition and chronic recurrent infections which include 
otitis infections as well as bronchitis, but there is no 
documentation of any heart problem while in the service.

According to the veteran's history he first began having 
heart problems in 1991 when he states he had a heart attack 
and he was hospitalized at the Medical Center in Punta Gorda.  
In May of 1996 he had his first heart catheterization which 
showed some minimal coronary artery disease.  He also had a 
history of hypertension.  He was then diagnosed in 1996 with 
cardiomyopathy and the doctor noted that it is well known 
that hypertension can cause a hypertensive cardiomyopathy.  
He was also found to have a left bundle branch block which 
had persisted since 1991.  The doctor noted that the left 
bundle branch block could have been the result of his 
original heart attack.  Over the years the veteran has 
continued to develop recurrent infections with chronic 
bronchitis and ear infections, and it was mentioned by 
several of his previous physicians that it was felt this was 
due to his poor immune response which was related to his 
original service connected infections.  The doctor noted that 
the veteran's heart problem did not really appear to begin 
until 1991, and he had other problems such as hypertension 
and diabetes.

Upon physical examination, the veteran was alert and well 
oriented.  His main complaint was that he felt lousy.  He 
complained of exertional chest pain and shortness of breath 
with minimal exertion.  He stated his feet swell off and on 
twice a week and he has been hospitalized on several 
occasions because of congestive heart failure which was based 
on his cardiomyopathy.  His charts revealed an echocardiogram 
which was done in September of 1999 which demonstrated an 
ejection fraction of only 25% with a 1+ mitral insufficiency, 
and a cardiac catheterization done back in 1991 which 
demonstrated a 10-20% stenosis of the left anterior 
descending coronary artery with 30-35% stenosis of the osteo-
intermediate, and 10-20% of the left circumflex; 25-30% 
stenosis of the distal right coronary artery.  The doctor 
noted that at that time he also had a history of hypertension 
and congestive heart failure.  In February he again had a 
cardiac catheterization which showed severely dilated and 
hypertrophied left ventricle with severe diffuse hypokinesis 
with an ejection fraction at that time of only 15%.  His left 
main coronary artery again had less than 20% disease, his 
left anterior descending had less than or equal to 40% 
disease in the proximal segment circumflex artery; and the 
fist obtuse marginal had less than or equal to 50% disease of 
the origin.  The proximal right coronary artery had less than 
or equal to 40% disease.   The doctor again noted that these 
findings were consistent with coronary artery disease and his 
cardiomyopathy.  The examiner indicated that, at the present 
time the veteran's  main problems were generally feeling 
terrible with exertional chest pain and shortness of breath.  
At that time it was felt that his MET's was only 2.  The 
doctor noted that this was compatible with his severe 
ejection fraction of only 15%.  At that time general 
examination revealed no evidence of any infectious problem.  
His heart revealed a sinus rhythm rate of 72, and there was a 
soft Grade II systolic murmur with no significant radiation.  
His lungs were clear to auscultation and percussion.  His 
abdomen was soft.  Liver and spleen were not palpably 
enlarged.  Extremities were without edema.  No peripheral 
cyanosis or joint diffusion was found.

The examiner's diagnoses were of cardiomyopathy, ischemic 
heart disease, and non-insulin dependent diabetes mellitus.

As to the questions posed by the BVA Remand, the examiner 
indicated that at that time he could find no significant 
symptoms of chronic infection.  However, the examiner noted 
that it was certainly as likely as not that the veteran may 
have some defect of the immune system due to his service 
connected infections.  The examiner indicated that the 
veteran had a cardiomyopathy which may be related to both 
ischemic and hypertensive cardiomyopathy.  The examiner 
concluded by indicating that he was not able to actually 
state that the veteran's heart disorder did begin in service 
or resulted from chronic infections without resorting to 
speculation.

Taking into account all relevant evidence, the Board finds 
that service connection is warranted for both a disorder 
manifested by chronic infections, and for a heart disorder.  
As to the veteran's disorder manifested by chronic 
infections, although no infections were found during a 
September 2000 VA examination, that examination noted that it 
was certainly as likely as not that the veteran may have some 
defect of the immune system due to his service incurred 
infections.  The veteran has had a long history of various 
infections, including infections during service.  The service 
medical records were apparently lost in the fire in 1973 but 
other evidence seems to suggest that the veteran experienced 
a variety of infections in service.  The record from Dr. 
Jamieson dated July 1997 indicates that she felt the 
veteran's otitis media and nasal congestion seemed to be 
related to service.  Further, the veteran's doctor, Dr. 
Janick, has indicated numerous times that the veteran's 
chronic infections are related to service.  As such, the 
Board finds that the preponderance of the evidence is in 
favor of the veteran, and he is thus entitled to service 
connection for his chronic infections.

As to the veteran's claim of service connection for a heart 
disorder, the Board notes that the report of the veteran's 
September 2000 VA examination indicated that the examiner was 
not able to actually state that the veteran's heart disorder 
did begin in service or resulted from chronic infections 
without resorting to speculation.  Further, Dr. Joel 
Greenberg indicated in his March 1995 letter that he felt the 
veteran's myopathy may or may not be related to the veteran's 
chronic and recurrent infectious process.  However, the Board 
notes that there are opinions of record from two doctors, as 
detailed above, Dr. Garrett and Dr. Janick, which both 
indicate that they believe that there was a likely 
relationship between the veteran's cardiomyopathy and his 
years in service.  The VA examiner of May 1996 did indicate 
that the veteran's cardiomyopathy could result from a chronic 
infection, such as hepatitis.  As such, the Board finds that 
the preponderance of the evidence is in favor of the veteran, 
and as such, service connection is warranted.



ORDER

Entitlement to service connection for a disorder manifested 
by chronic infections is granted.

Entitlement to service connection for a heart disorder is 
granted.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

